Fourth Court of Appeals
                                        San Antonio, Texas
                                 MEMORANDUM OPINION

                                          No. 04-20-00606-CV

                            In the Interest of M.D.C. and M.F.C., Children

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019-PA-00280
                             Honorable Peter A. Sakai, Judge Presiding

Opinion by:       Irene Rios, Justice

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: May 26, 2021

AFFIRMED; MOTION TO WITHDRAW DENIED

           This is an appeal from a judgment terminating appellant’s parental rights to two minor

children, M.D.C. and M.F.C. Appellant’s court-appointed appellate counsel has filed a motion to

withdraw and a brief discussing the applicable law and evaluating the entire record in this case.

Counsel concludes no non-frivolous grounds can be advanced to support reversal of the trial

court’s judgment. Counsel’s brief satisfies the requirements of Anders v. California, 386 U.S. 738

(1967). See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (noting Anders procedures apply in parental

termination cases); In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at *4 (Tex. App.—San

Antonio May 21, 2003, no pet.) (same). Counsel provided appellant a copy of his brief and advised

appellant of his right to review the record and file a pro se brief. We set deadlines for appellant to
                                                                                       04-20-00606-CV


request the record and file a pro se brief and advised him of these deadlines. Appellant did not

request the record or file a pro se brief.

        After conducting an independent review of the entire record in this case, we conclude this

appeal is frivolous. Therefore, we affirm the trial court’s termination judgment. However, we deny

counsel’s motion to withdraw. See In re P.M., 520 S.W.3d at 27 (noting that in parental termination

cases court-appointed counsel’s duty to his client generally extends “through the exhaustion of

appeals” “including the filing of a petition for review” in the Texas Supreme Court). If appellant

desires to pursue this matter in the Texas Supreme Court, counsel may fulfill his duty “by filing a

petition for review that satisfies the standards for an Anders brief.” See id. at 28 & n.14.

                                                   Irene Rios, Justice




                                                 -2-